§TQATE%AROFTEYA§

 

ijice of the ChiefDisciplinary Counsel

 

PUBLIC JUDGMENT ALERT
DATE: January 16, 2019
TO: Clerl< of'the District and County Courts;

County Clerk;
U.S. District Court Deputy; and
U.S. Dept. of Justice

FROM: Lisa M. Holt, Assistant Disciplinary Counsel

Dallas/Fort Worth Regional Off`ice

RE: Judgrnent Results

The following sanction has been entered against the Respondent attorney:

 

 

 

RESPONDENT CASE NO. DISTRICT SANCTION RULE
and BAR NO. COURT NO. & VIOLATIONS
& ~ EFFECTIVE~
DATE CAUSE NO. DATE

JUDGMENT

ENTERED
Scottie Allen 201703344 N/A Judglnent of Paitiall'y 8.04(a)(8)

Probated Suspension
0105 8020

Decernber 28, 2019

 

 

 

Suspended Dates:
April 1, 2019 -
May 31, 2019

Probated Dates:
June 1, 2019 -
May 31, 2021

 

 

If you Wish to receive a copy of the above-referenced judgment, please contact this office

The Princeton, 14651 Dallas Parkway, Suite 925, Dallas, Texas 75254

Telephone: (972) 383-2900, Facsimile: (9'72) 383-2935

 

.........
.__

§TATE°§R®F”PEF€AS

 
 

Ojj'ice of the ChiefDisciplinary Counsel

 

PUBLIC JUDGMENT ALERT
DATE: January 16, 2019
TO: Clerk of the District and County Courts;
County Clerk;

U.S. District Court Deputy; and
U.S. Dept. of Justice

FROM: Lisa M. Holt, Assistant Disciplinary Counsel
Dallas/Fort Worth Regional Office

RE: Judgment Results

The following sanction has been entered against the Respondent attorney:

 

 

 

RESPONDENT CASE NO. DISTRICT SANCTION RULE

and BAR NO. COURT NO. & VIOLATIONS

& EFFECTIVE ~
DATE CAUSE NO. DATE
JUDGMENT
ENTERED
Scottie Allen 201700907 N/A Judgrnent of Partially 1.01(b)(1)
Probated Suspension 1.03(a)
01058020 8.04(a)(8)

Suspended Dates:
January3,2019 Apri11,2019-

Septernber 30, 2019

Probated Dates:
October 1, 2019 -
September 30, 2023

 

 

 

 

 

If you Wish to receive a copy of the above-referenced judgment, please contact this office.

The Princeton, 14651 Dallas Parkway, Suite 925, Dallas, Texas 75254
Telephone: (972) 383-2900, Facsimile: (972) 383-2935

 

